Citation Nr: 0008651	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-39 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than December 2, 
1994, for a 100 percent combined rating for service-connected 
disability.   

2.  Entitlement to an effective date earlier than February 
14, 1995, for special monthly compensation based on the loss 
of use of both feet.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1980 to January 
1986.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse actions by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Offices in Cleveland, Ohio, and in Montgomery, Alabama, 
(hereinafter RO).  The Montgomery RO now has jurisdiction of 
the appeal.

While the veteran's representative listed several "Questions 
at Issue" in his November 1999 brief, the only issues for 
which a timely appeal has been perfected to the Board are 
listed on the title page.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.302 (1999).  The veteran did originally 
properly perfect an appeal with respect to the issue of 
entitlement to an increased rating for a back disability, but 
he withdrew this appeal in a written statement dated in 
October 1995.  See 38 C.F.R. § 20.204 (1999).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Service connection for multiple sclerosis was granted by 
a January 1995 rating decision; separate 20 percent ratings 
were assigned for impairment of the left upper, right upper, 
left lower and right lower extremities; separate 10 percent 
ratings were also assigned for numbness of the face and 
impairment of bladder control; the combined service-connected 
disability rating was 80 percent.  

3.  By rating action dated in February 1995, the ratings for 
the left lower, right lower and right upper extremities were 
increased to 40 percent effective from December 2, 1994, and 
the rating for impairment of bladder control was increased to 
40 percent effective from December 2, 1994; the combined 
service-connected disability rating was increased to 100 
percent effective from that date.  

4.  The evidence used as a basis for increasing the combined 
service-connected disability rating to 100 percent was 
contained in a VA examination conducted in January 1995.

5.  It is not shown by any of the evidence dated or received 
prior to that which was received on December 2, 1994, that 
there was any more than moderate incomplete paralysis of a 
lower extremity or mild incomplete paralysis of the right 
upper extremity due to multiple sclerosis.

6.  It is not shown by any of the evidence dated or received 
prior to that which was received on December 2, 1994, that 
impairment of bladder control due to multiple sclerosis 
required the wearing of absorbent materials, resulted in 
daytime voiding intervals that were greater than between two 
and three hours or voiding of more than two times per night, 
or necessitated intermittent or continuous catheterization. 

7.  By rating action dated in August 1995, special monthly 
compensation for the loss of use of both feet was granted 
effective from February 14, 1995. 

8.  It is not shown by any of the evidence dated or received 
prior to February 14, 1995, that service connected disability 
resulted in such disability in the lower extremity that the 
veteran would have been equally well-served by an amputation 
below the knee with use of a suitable prosthetic appliance; 
it is also not shown by any of the evidence dated or received 
prior to February 14, 1995, that the veteran had ankylosis of 
a knee or hip, shortening of the lower extremity to 3 1/2 
inches or more, or complete paralysis of the external 
popliteal nerve causing foot drop due to service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to December 2, 1994, for a 100 percent combined rating for 
service-connected disability have not been met. 38 U.S.C.A. 
§§ 5110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.157, 
3.400(o), 4.115a, 4.124a, Diagnostic Codes (hereinafter DC) 
7517, 8018, 8513, 8520 (1999).
  
2.  The criteria for entitlement to an effective date earlier 
than February 14, 1995, for special monthly compensation 
based on loss of use of both feet are not met.  38 U.S.C.A. 
§§ 1114(l), 5110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.157, 3.350(a)(2)(b), 3.400(o), 4.124a, 4.63, DC 8521 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  Section 5110(b)(2) 
provides otherwise by stating that the effective date of an 
award of increased compensation "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  Under 38 C.F.R. § 3.400(o)(1), 
except as provided in paragraph (o)(2), the effective date is 
"date of receipt of claim or date entitlement arose, 
whichever is later."  Paragraph (o)(2) provides that the 
effective date is the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  

Under certain circumstances, a report of hospitalization or 
examination may be construed as an informal claim to reopen.  
38 C.F.R. § 3.157.


I.  Earlier Effective date for a Combined 
Service-Connected Rating of 100 Percent

Service connection for multiple sclerosis was granted by a 
January 1995 rating decision.  Separate 20 percent ratings 
were assigned for impairment of the left upper, right upper, 
left lower and right lower extremities due to multiple 
sclerosis.  Separate 10 percent ratings were also assigned 
for numbness of the face and impairment of bladder control 
due to multiple sclerosis.  When combined with a 40 percent 
rating previously assigned for a service connected back 
disability, the combined service-connected disability rating 
following the January 1995 rating decision was  80 percent.  

The combined service connected disability rating was 
increased to 100 percent effective from December 2, 1994, by 
rating action dated in February 1995.  This increase was the 
result of the assignment of increased ratings for the left 
and right lower extremities to 40 percent each for 
"moderately severe" incomplete paralysis under the 
provisions of 38 C.F.R. § 4.124a, DC 8018-8520 and an 
increased rating to 40 percent for "moderate" incomplete 
paralysis of the right upper extremity under 
38 C.F.R. § 4.124a, DC 8018-8513.  The increase in the 
combined rating to 100 percent was also the result of the 
increase in the rating for impairment of bladder control due 
to multiple sclerosis to 40 percent under the provisions of 
38 C.F.R. § 4.115b, DC 7517 on the basis of voiding 
dysfunction/frequency.

In explaining the date of December 2, 1994, the RO noted that 
was the date of the reopened claim.  The appellant has 
contended that the claim was open from an earlier date.  The 
RO held that entitlement was based on a January 1995 
examination that showed sufficient impairment to warrant the 
higher evaluation.  The Board agrees with that conclusion.  
The RO held that the December 2, 1994, date selected 
constituted the date of the reopened claim.  The Board does 
not agree with that finding, but agrees that there is no 
basis for assignment of an effective date earlier than 
December 2, 1994.  Entitlement to an increased rating is not 
for assignment prior to when entitlement was shown.  In this 
case, entitlement was demonstrated by the findings of the 
January 1995 VA examination, which showed additional 
impairment not previously shown.  38 U.S.C.A. § 5110.

A review of the record shows receipt of private and VA 
records in support of a claim for increased compensation on 
December 1, 1994.  This medical evidence was apparently 
received at the Board via facsimile on this date.  
Subsequently VA examinations were conducted in January 1995.  
These examinations showed significant additional impairment 
of the bowel and the bladder as well as the upper and lower 
extremities.  Based on these findings, the RO determined that 
there was an increase in rating warranted.  The RO held that 
December 2, 1994 was the date of the reopened claim.  The 
Board does not agree.  It appears that the claim has been 
open for some time.  The first time entitlement to the higher 
rating was shown was the January 1995 examinations.  Prior to 
that, such severe impairment was not shown, including in the 
records received at that Board on December 1, 1994.  Thus, 
the effective date for the 100 percent combined service-
connected disability rating prior to December 2, 1994, is not 
warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  

Turning to the matter of entitlement to an effective date 
earlier than December 2, 1994, it is asserted that the 
effective date for the combined 100 percent rating should 
have been assigned from December 1990, as the veteran's claim 
had been "open" since that time.  As support for this 
assertion, the veteran submitted what was imported to be 
instructional materials used in training VA adjudicators.  
However, these materials discussed a different fact pattern 
than is involved in the instant case, as unlike the fact 
pattern contained in the instructional material submitted by 
the veteran, entitlement to the benefits granted by the 
February 1995 rating decision was not shown by medical 
evidence prior to the findings of the January 1995 VA 
examinations.  In short, the controlling legal criteria 
provide that the effective date of an increase is the later 
of the receipt of claim or the date entitlement arose.  Thus, 
as entitlement to the increased rating to a combined 100 
percent in the instant case was not shown medically before 
receipt of the evidence on December 2, 1994, the requested 
earlier effective date cannot be assigned. 

Examining the clinical evidence dated and received prior to 
that which was received on December 1, 1994, such evidence 
does not show that there was any more than "moderate" 
incomplete paralysis of a lower extremity as required for a 
rating in excess of 20 percent under DC 8520.  In this 
regard, an April 12, 1993, private physician's report 
indicated that the diagnosis of multiple sclerosis had not 
been confirmed at that time and that the veteran was doing 
"reasonably well."  Moreover, a statement from this same 
physician dated August 9, 1993, indicated that the veteran 
was able to ambulate normally and continue full time 
employment.  A July 1993 VA outpatient treatment report also 
indicated that the veteran walked with a normal gait, albeit 
slowly and with hesitation.  He was also said to be able to 
walk on his heels and toes and the deep tendon reflexes were 
normal at that time.  Finally, a report from a June 1993 VA 
neurologic evaluation showed only mild sensory deficits and 
normal coordination and gait.  

The clinical evidence from 1993 summarized above also did not 
reflect any more than "mild" incomplete paralysis of the 
right (major) upper extremity as required for a 40 percent 
rating under DC 8513, or another applicable diagnostic code 
listed under 38 C.F.R. § 4.124a.  In this regard, the report 
from the June 1993 VA neurologic evaluation referenced above 
showed full strength in the upper extremities, with an 
indication of only a subjective sensation of weakness in the 
right arm.  Finally, while the clinical evidence from 1993 
included reference to "bladder difficulty" for which 
Prednisone had been prescribed (see private physician's 
statement of August 9, 1993, referenced above), this evidence 
did not show such impairment of bladder control due to 
multiple sclerosis that the veteran had to wear absorbent 
materials, nor did this evidence reflect daytime voiding 
intervals that were greater than between two and three hours, 
voiding of more than two times per night, or the necessity of 
intermittent or continuous catheterization.  As such, a 
rating in excess of 10 percent under the provisions of 
38 C.F.R. § 4.115a, DC 7517 could not have been assigned 
prior to December 2, 1994. 

In short, as it is not "factually ascertainable" on the 
basis of any evidence dated or received prior to that which 
was received on December 2, 1994, that the criteria for a 100 
percent combined service-connected disability were met, 
entitlement to an earlier effective date than December 1, 
1994, for this 100 percent rating is not warranted.  
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.157, 3.400(o).  
 

II.  Earlier effective date for Special 
Monthly Compensation Based on Loss of Use 
of Both Feet.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, DC 8521, 
complete paralysis also encompasses foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsiflexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.

By rating action dated in August 1995, special monthly 
compensation for the loss of use of both feet under the 
provisions of 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) 
was granted effective from February 14, 1995.  The RO 
indicated that the effective date of this award was chosen 
based upon the fact that a VA outpatient treatment report 
dated in February 14, 1995, indicated for the first time that 
the disability in the lower extremities due to multiple 
sclerosis had become so severe that the veteran required the 
use of a wheelchair.  

Examining the private and VA clinical evidence dated or 
received prior to February 14, 1995, it is not shown by any 
of this evidence that service connected disability resulted 
in balance or propulsion that was so limited that the veteran 
would have been equally well-served by an amputation below 
the knee with use of a suitable prosthetic appliance.  It is 
also not shown by any of the evidence dated or received prior 
to February 14, 1995, that the veteran had ankylosis of a 
knee or hip, shortening of the lower extremity to 3 1/2 
inches or more, or complete paralysis of the external 
popliteal nerve causing foot drop due to service-connected 
disability.  As such, entitlement to an effective date 
earlier than February 14, 1995, for special monthly 
compensation based on the loss of use of both feet cannot be 
assigned.  

As support for the above conclusion, the reports from a 
January 1995 VA examination, while indicating that the 
veteran's ability to ambulate was severely limited and that 
the veteran could only ambulate short distance with the 
assistance of a cane and crutches, did not indicate that the 
veteran was permanently bound to a wheelchair at that time.  
As indicated above, the use of a wheelchair was not 
definitely documented until a VA outpatient treatment report 
of February 14, 1995.  It is also noted in this regard that a 
report dated February 17, 1995, documents a request for the 
veteran to be measured for a wheelchair at a VA prosthetics 
service, and there is no document dated before this time 
evidencing such a request. 

The Board has considered the contention with respect to the 
purported purchase of a motorized scooter by the veteran in 
July 1994.  However, as a September 1994 VA outpatient 
treatment report indicated that the veteran was working at 
that time and that he could walk with the assistance of 
crutches, the fact that a scooter may have been purchased at 
that time does not by itself compel a conclusion that the 
criteria for "loss of use" of both feet summarized above 
had been met.  In short, while the January 1995 VA 
examination report does reflect severe impairment in the 
ability to walk and an indication that this impairment would 
only worsen, the Board does not conclude that the disability 
in the lower extremities was so severe at that time that the 
veteran would have been "equally well-served by an 
amputation below the knee with use of a suitable prosthetic 
appliance."  Again, the veteran was said to be able to 
ambulate with a cane and crutches, albeit for short 
distances, in January 1995, and give the clear evidence that 
the veteran was not confined to a wheelchair until one month 
later, the Board concludes that an earlier effective date for 
the grant of special monthly compensation based on the loss 
of use of both feet is not warranted.  38 U.S.C.A. § 5110; 
38 C.F.R. §§ 3.157, 3.400(o).   


ORDER

Entitlement to an effective date earlier than December 2, 
1994, for a 100 percent combined rating for service-connected 
disability is denied.    

Entitlement to an effective date earlier than February 14, 
1995, for special monthly compensation based on loss of use 
of both feet is denied.   


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 
- 6 -


- 9 -


